

117 S2744 IS: Restraining Emergency War Spending Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2744IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Lee (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo clarify the meaning of the term emergency war funding for purposes of determining eligible costs for such funding, and for other purposes. 1.Short titleThis Act may be cited as the Restraining Emergency War Spending Act.2.Clarification of emergency war funding for purposes of determining eligible costs(a)Definition of emergency war fundingFor purposes of determining eligible costs for emergency war funding, the term emergency war funding—(1)means a contingency operation (as defined in section 101(a) of title 10, United States Code) conducted by the Department of Defense that—(A)is conducted in a foreign country; (B)has geographical limits;(C)is not longer than 60 days; and(D)provides only—(i)replacement of ground equipment lost or damaged in conflict;(ii)equipment modifications;(iii)munitions;(iv)replacement of aircraft lost or damaged in conflict;(v)military construction for short-term temporary facilities;(vi)direct war operations; and(vii)fuel; and (2)does not include any operation that provides for— (A)research and development; or(B)training, equipment, and sustainment activities for foreign military forces.(b)Report To be included in the President’s budget submission to Congress(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Director of the Office of Management and Budget shall submit to Congress a report on the effect of the clarified definition of emergency war funding under subsection (a) on the process for determining eligible costs for emergency war funding.(2)ElementsThe report required by paragraph (1) shall include the following:(A)For the subsequent fiscal year, a plan for transferring to the base budget any activities that do not meet such definition. (B)For each of the subsequent five fiscal years, the anticipated emergency war funding based on such clarified definition.3.Point of order against funding for contingency operations that does not meet the requirements for emergency war funding(a)In generalTitle IV of the Congressional Budget Act of 1974 (2 U.S.C. 651 et seq.) is amended by adding at the end the following:CAdditional limitations on budgetary and appropriations legislation441.Point of order against funding for contingency operations that does not meet the requirements for emergency war funding(a)DefinitionsIn this section—(1)the term contingency operation has the meaning given that term in section 101 of title 10, United States Code; and(2)the term emergency war funding has the meaning given that term in section 2 of the Restraining Emergency War Spending Act.(b)Point of order(1)In generalIn the Senate, it shall not be in order to consider a provision in a bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that provides new budget authority for a contingency operation, unless the provision of new budget authority meets the requirements to constitute emergency war funding. (2)Point of order sustainedIf a point of order is made by a Senator against a provision described in paragraph (1), and the point of order is sustained by the Chair, that provision shall be stricken from the measure and may not be offered as an amendment from the floor.(c)Form of the point of orderA point of order under subsection (b)(1) may be raised by a Senator as provided in section 313(e).(d)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to subsection (b)(1), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.(e)Supermajority waiver and appeal(1)WaiverSubsection (b)(1) may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.(2)AppealsDebate on appeals in the Senate from the decisions of the Chair relating to any provision of this section shall be equally divided between, and controlled by, the appellant and the manager of the bill or joint resolution, as the case may be. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (b)(1)..(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Congressional Budget Act of 1974 is amended by inserting after the item relating to section 428 the following:Part C—Additional Limitations on Budgetary and Appropriations LegislationSec. 441. Point of order against funding for contingency operations that does not meet the requirements for emergency war funding..